Webb, Judge.
A judgment creditor cannot reach the debtor’s rights in vehicles, certificates of title to which are held by the bank as security interests for the debtor’s loans, by attempting to garnish the certificates of title in the bank’s *754hand — "A certificate of title for a vehicle is not subject to garnishment. . .” Code Ann. § 68-411a (d). Accord, Code Ann. § 46-301 (b) ("collateral securities in the hands of a creditor... so long as there is an amount owed on the debt for which such securities were given as collateral).” The judgment of the trial court to the contrary will be reversed and the cause remanded for further proceedings free of this legal error.
Argued April 5, 1978
Decided April 25, 1978.
Berthold & Gordon, Jerry L. Berthold, for appellant.
Claude Y. Paquin, for appellee.

Judgment reversed and cause remanded.

Quillian,, P. J., and McMurray, J., concur.